         Case 3:20-cv-02731-VC Document 678 Filed 09/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
              Plaintiffs,
                                                   BAIL ORDER NO. 48
        v.
                                                   Re: Dkt. Nos. 619-1, 619-2, 619-4, 628-1,
 DAVID JENNINGS, et al.,
                                                   646-1
              Defendants.

      The bail application from the following detainee is granted:

          •   Jose Daniel Gonzalez Rodriguez

      Bail is subject to the standard conditions of release as stated at Dkt. 543.

      The bail applications from the following detainees are denied:

          •   Samuel Rios Alvarado

          •   Rajnish Rajnish

          •   John Emmanuel Carvajal Victorio
          •   Walter Ivan Carrillo Torres

      IT IS SO ORDERED.

Dated: September 8, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
